PER CURIAM
Defendant was charged with the crime of escape in the second degree and, after pleading guilty, was sentenced to five years imprisonment with a two and one-half year minimum; execution was suspended, and he was placed on probation for five years. Subsequently, defendant’s probation was revoked, and the trial court ordered defendant committed to the custody of the Corrections Division for five years, to be served consecutively to the sentence imposed in Multnomah County Circuit Court case number C85-11-34745. At the same time, the court also revoked defendant’s probation in the latter case, in which the imposition of sentence had been suspended, and imposed a five-year sentence with a two year minimum to be served consecutively to the sentence in this case.
Defendant contends that the trial court had no authority, after revoking probation in this case, to amend the sentence previously imposed by ordering that it be served consecutively to another sentence. Neither the state nor we can find any authority to allow a court to amend a sentence under these circumstances; accordingly, we accept the state’s concession of error.
Conviction affirmed; sentence modified by deleting the provision that it be served consecutively to the sentence in Multnomah County Circuit Court case number C85-11-34745.